I concur in the judgment of the court on the ground that the settlement for the loss by fire made by all parties concerned, or by their duly authorized representatives, was with full and complete knowledge of all insurance in force and of the extent of the loss, and is therefore binding. The respective rights and liabilities of the parties, so established, were in no way affected by the gratuitous return by the attorney for the former owner of the property to the defendant insurance companies of their checks given in payment of their respective liabilities on account of the total loss.